Citation Nr: 0833527	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-06 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
spondylolisthesis at L5-S1.


REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1969 to October 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in September 2005, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

Spondylolisthesis at L5-S1 is manifested by flexion limited 
to 40 degrees without abnormal curvature of the spine or loss 
of lateral motion; neurological manifestations, severe 
intervertebral disc syndrome or incapacitating episodes are 
not shown. 


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for 
spondylolisthesis at L5-S1 have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5293 (effective prior and on September 23, 
2002), 5292, 5295, (2003), Diagnostic Codes 5239-5243 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to a claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In claims for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claims, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  



The RO provided pre-adjudication, content-complying VCAA 
notice by letter, dated in April 2004, on the underlying 
claim of service connection.  Where, as here, service 
connection has been granted and an initial rating has been 
assigned, the claim of service connection have been more than 
substantiated, the claim has been proven, thereby rendering 
38 U.S.C.A. §5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Once the claim of service connection has been 
substantiated, the filing of a notice of disagreement with 
the RO's decision, rating the disabilities, does not trigger 
additional 38 U.S.C.A. § 5103(a) notice. Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claims for initial higher 
ratings.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 21 Vet. 
App. 128 (2008). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has afforded the veteran VA 
examinations in May 2004, April 2006 and September 2007.  

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

General Rating Policy 

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When rating a disability of the musculoskeletal system, 
functional loss due pain, weakened movement, and fatigability 
are factors to be considered.  38 C.F.R. §§4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In any form of arthritis, 
painful motion is also a factor.  38 C.F.R. § 4.59.

For VA rating purposes, normal ranges of motion of the 
thoracolumbar spine are forward flexion to 90 degrees, 
extension to 30 degrees, lateral flexion, right and left, 30 
degrees, and rotation, right and left, 30 degrees.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  38 C.F.R. § 4.71a, Plate V.

Spondylolisthesis at L5-S1 is currently rated 20 percent 
disabling under Diagnostic Code 5239 (spondylolisthesis or 
segmental instability).  

Since the veteran filed his claim, the criteria for 
evaluating a disability of the spine have changed.

The criteria for degenerative disc disease under Diagnostic 
Code 5293 (hereinafter the old criteria) were revised on 
September 23, 2002, (hereinafter the interim criteria). On 
September 26, 2003, the interim criteria were revised, which 
included the renumbering of Diagnostic Code 5293 to 
Diagnostic Code 5243 (hereinafter the current criteria).

Under the old criteria, the criteria for the next higher 
rating, 40 percent, were severe degenerative disc disease 
with recurring attacks with intermittent relief. 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5293.

Under the interim criteria, degenerative disc disease could 
be rated by combining separate ratings for chronic neurologic 
and orthopedic manifestations, or rated on the basis of the 
total duration of incapacitating episodes.  The criteria for 
the next higher rating, 40 percent, based on incapacitating 
episodes, are incapacitating episodes having a total duration 
of at least 4 but less than 6 weeks during the past 12 
months. 38 C.F.R. § 4.71a, DC 5293. 

An incapacitating episode was a period of acute signs and 
symptoms that required bed rest prescribed by a physician and 
treatment by a physician.

Under the current criteria, degenerative disc disease is 
rated on the basis of the total duration of incapacitating 
episodes or under the General Rating Formula for limitation 
of motion and for objective neurologic abnormalities. 

Under the General Rating Formula, , the criterion for the 
next higher rating, 40 percent, based on limitation of motion 
of the lumbar spine, is flexion to 30 degrees or less.  Under 
the General Rating Formula, objective neurologic 
abnormalities are separately rated under the appropriate 
Diagnostic Code.

Also applicable is Diagnostic Code 5292 for limitation of 
motion of the lumbar spine.  Under the old Diagnostic Code 
5292, the criterion for the next higher rating, 40 percent, 
was severe limitation of motion (old criteria).

Also applicable is the criteria for lumbosacral strain, which 
were also revised as of September 2003.  Under the old 
Diagnostic Code 5295, lumbosacral strain, in effect prior to 
September 2003, the criteria for the next higher rating, 40 
percent, were severe listing of the whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Under the current criteria, effective from September 2003, 
Diagnostic Code 5292 was renumbered and rated by analogy to 
Diagnostic Code 5242, and Diagnostic Code 5295 is now 
Diagnostic Code 5237.  The criteria are the same for either 
limitation of motion, Diagnostic Code 5242, or lumbosacral 
strain, Diagnostic Code 5237, under the General Rating 
Formula.

Under the General Rating Formula, the criterion for the next 
higher rating, 40 percent, based on either limitation of 
motion, DC 5242, or lumbosacral strain, DC 5237, is flexion 
of the lumbar spine to 30 degrees or less.

Factual Background 

VA records show that from December 1999 to November 2007 the 
veteran seen on multiple occasions for low back pain and 
spondylolisthesis.  In August 2006, x-rays showed mild to 
moderate degenerative disc disease and osteoarthritis.  

Private records show that from July 1998 to April 2007 the 
veteran was treated for his low back disability.  In October 
2005, the veteran's private chiropractor indicated his low 
back disability was aggravated or exacerbated with any type 
of activity and recommended he be placed on permanent light 
duty.  

On VA examination in May 2004, the veteran complained of 
pain, stiffness and weakness in his lower back.  It was noted 
that after service the veteran had worked as a laborer.  He 
reported that in 1978 he experienced low back pain after 
lifting at work, that in the 1990s he was in a couple of 
vehicular accidents, and that his employment after service 
included extensive lifting.  The veteran denied radiating 
pain.  He indicated he had occasional flare-ups and the 
precipitating factors were sudden jolts and improper lifting.  
The veteran indicated that due to the pain he had to take 
time off from work or go on light duty.



Physical examination showed that flexion was to 60 degrees, 
extension was to 10 degrees, left and right lateral flexion 
was to 10 degrees, left lateral rotation was to 30 degrees 
and right lateral rotation was to 35 degrees.  The examiner 
noted there was no pain with range of motion.  The examiner 
indicated that following repetitive use or flare-ups the 
veteran would be limited due to pain and fatigue with lack of 
endurance by 25 percent to 30 percent of normal function with 
mild loss of mobility.  There was no objective evidence of 
painful motion, spasm, weakness and tenderness.  The veteran 
had a slight forward flexed posture.  Neurologic examination 
was normal.  The diagnosis was spondylolisthesis L5 on S1.  
Accompanying x-rays show prominent anterior spondylolisthesis 
of L5 relative to S1. 

On VA examination in April 2006, the veteran complained of 
throbbing, constant and nagging back pain in the lumbar area.  
There was no radiating pain.  The veteran was seeing a 
chiropractor regularly for his back pain.  The veteran had 
flare-ups when walking, bending or sitting for prolonged 
periods.  The veteran reported he was fired from his job at 
the Water District due to his low back pain.  

Physical examination shows there were no abnormal 
deformities.  Forward flexion was about 60 degrees, extension 
was to 20 degrees, left and right lateral flexion was to 30 
degrees.  Left and right lateral rotation was about 30 
degrees.  The veteran had pain on forward flexion causing a 
loss of 20 degrees of motion.  This was limited by fatigue 
and pain following repetitive use.  This pain and fatigue can 
cause major functional impact.  

The veteran also had positive pain on lumbar extension, but 
he maintained 20 degrees range of motion.  The lumbar 
extension was limited because of pain following repetitive 
use and the pain caused some minor functional impact.  There 
was pain on the left and right lateral flexion and left and 
right lateral rotation with a 10 degrees in range of motion.  
The left and right lateral flexion and rotation were limited 
by pain following repetitive use.  The pain was causing minor 
functional impact.  

Neurological examination show the veteran had intact 
sensation on his lower extremities, he had intact pinprick 
sensation and he had good motor tone on both lower 
extremities.  

Accompanying x-rays show grade II-III spondylolisthesis at 
L5-S1 area.  The diagnosis was low back pain due to 
spondylolisthesis grade II-III.  The examiner noted that due 
to the frequency of the veteran's back pain, he will be 
having additional decrease of about 10-20 degrees in his 
level of activity and in range of motion.  

Records of Social Security Administration show that on 
private evaluation in August 2006, the veteran had 70 degrees 
of flexion and 30 degrees of right and lateral flexion. 

Records from the veteran's private chiropractor show that in 
February 2007 the veteran had 48 degrees of flexion, 
extension was 18 degrees, right lateral flexion was 9 
degrees, left lateral flexion was 18 degrees, right rotation 
was 6 degrees and left rotation was 8 degrees.  

On VA examination in September 2007, the veteran complained 
of low back stiffness, weakness and pain, which did not 
radiate.  He reported seeing a chiropractor two to three 
times per week and used a vibrator for his back pain.  

Physical examination shows that curvature of the spine was 
slightly bent over upon walking and symmetry in appearance 
was slightly awkward.  Forward flexion was 70 degrees, pain 
began at 50 degrees and was relieved at 30 degrees.  He had 
some pain, fatigue, weakness and lack of endurance following 
repetitive use five times in flexion, which had a major 
functional impact, however there was no loss in degrees.  
Extension was 30 degrees, left and right lateral flexion and 
left and right lateral rotation were all 30 degrees.  There 
was no objective evidence of painful motion and there was no 
spasm.  There was no postural abnormality, fixed deformities, 
ankylosis or abnormalities of the muscles of the back.  

Neurologic examination was normal.  Accompanying x-rays did 
not show degenerative disc disease.  

The diagnoses were transitional vertebra L5; spondylosis of 
the L5 with grade 2 anterior listhesis at L5-S1 and chronic 
lumbosacral ligamentous strain.  

Analysis 

To warrant a rating higher than 20 percent for degenerative 
disc disease of the lumbar spine under the old criteria, 
Diagnostic Code 5293, the veteran would have to have severe 
degenerative disc disease with recurring attacks with 
intermittent relief.

The veteran has complained of pain on VA examinations.  On VA 
examination in May 2004, the veteran denied radiating pain.  
There was no objective evidence of painful motion, spasm, 
weakness and tenderness.  Neurologic examination was normal.  

On VA examination in April 2006, the veteran complained of 
throbbing constant, nagging lower back pain with flare-ups.  
There was no radiating back pain.  There were no abnormal 
deformities.  Neurological examination was normal.  

VA x-rays in August 2006 show mild to moderate degenerative 
disc disease.  

On VA examination in September 2007, the veteran continued to 
complain of low back pain which did not radiate.  Curvature 
of the spine was slightly bent over upon walking.  There were 
no spasms, postural abnormality, fixed deformities, ankylosis 
or abnormalities of muscles of the back.  Neurological 
examination was normal.  



The above findings on the VA examinations do not more nearly 
approximate or equate to severe symptoms of recurring attacks 
compatible with sciatic neuropathy, such as demonstrable 
muscle spasm or other neurological findings appropriate to 
the site of the disc disease.  Accordingly, without 
documentation of such recurring attacks, the criteria for the 
next higher rating under the old Diagnostic Code 5293 are not 
met.

To warrant a rating higher than 20 percent under the old 
criteria for limitation of motion of the lumbar spine, 
Diagnostic Code 5292, the veteran would have to have severe 
limitation of motion.

On VA examination in May 2004, flexion was 60 degrees, 
extension was 10 degrees, left and right lateral flexion was 
10 degrees, left lateral rotation was 30 degrees and right 
lateral rotation was 35 degrees.  The examiner noted there 
was no pain with range of motion.  The examiner indicated 
that following repetitive use (or flare-ups) the veteran 
would be limited due to pain and fatigue with lack of 
endurance.  He would be limited by 25 percent to 30 percent 
of normal function with mild loss of mobility.  

On VA examination in April 2006, forward flexion was about 60 
degrees, extension was 20 degrees, left and right lateral 
flexion was 30 degrees.  Left and right lateral rotation was 
about 30 degrees.  The veteran had pain on forward flexion 
causing a loss of 20 degrees of motion.  This was limited by 
fatigue and pain following repetitive use.  The veteran had 
pain on the left and right lateral flexion and left and right 
lateral rotation causing a loss of 10 degrees in range of 
motion.  The left and right lateral flexion and rotation were 
limited by pain following repetitive use.  The pain was 
causing minor functional impact.  

Records of the Social Security Administration showed that on 
private evaluation in August 2006, the veteran had 70 degrees 
of flexion and 30 degrees of right and lateral flexion. 



Records from the veteran's private chiropractor show that in 
February 2007 the veteran had 48 degrees of flexion, 
extension was 18 degrees, right lateral flexion was 9 
degrees, left lateral flexion was 18 degrees, right rotation 
was 6 degrees and left rotation was 8 degrees.  

On VA examination in September 2007, forward flexion was 70 
degrees, pain began at 50 degrees and was relieved at 30 
degrees.  The veteran had positive DeLuca.  He had some pain, 
fatigue, weakness and lack of endurance following repetitive 
use five times in flexion, which had a major functional 
impact, however there was no loss in degrees.  Extension was 
30 degrees, left and right lateral flexion and left and right 
lateral rotation were all 30 degrees.  

There is clearly limited motion, particularly with extension 
and left and right lateral flexion and rotation as evidenced 
in May 2004 and February 2007.  Nevertheless when considering 
the totality of the evidence especially with range of motion 
on forward flexion, the findings do not more nearly 
approximate or equate to severe limitation of motion of the 
lumbar spine, considering functional loss due to pain and 
painful movement.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

To warrant a rating higher than 20 percent under the old 
criteria for lumbosacral strain, DC 5295, the veteran would 
have to have severe lumbosacral strain.  The record shows 
that listing of the spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or abnormal mobility on forced motion are 
not demonstrated.  Accordingly, the reported findings do not 
more nearly approximate or equate to severe impairment, the 
criteria for the next higher rating under the old DC 5295.

As no incapacitating episodes or neurological abnormalities 
were documented, the criteria for the next higher rating 
under the interim Diagnostic Code 5293 or current Diagnostic 
Code 5243 have not been met.  

For the current criteria for orthopedic manifestations under 
the new General Rating Formula, considering pain and 
functional loss due to pain, flexion is in the range of 40 to 
70 degrees with pain, which does not more nearly approximate 
or equate to limitation of flexion of the lumbar spine to 30 
degrees or less, considering 38 C.F.R. §§ 4.40, 4.45, and 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

For the above reasons, the preponderance of the evidence is 
against the claim for a rating higher than 20 percent for 
spondylolisthesis at L5-S1 under the old, interim, and 
current criteria, applying 38 C.F.R. §§ 4.40, 4.45, and 4.59.

For these reasons, the preponderance of the evidence is 
against the claim for a higher rating, and the benefit-of-
the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).

Extraschedular Rating

Where the schedular rating is found to be inadequate, the 
claim may be referred to the VA Director of Compensation and 
Pension Service for an extraschedular rating. 38 C.F.R. § 
3.321.

The determination of whether a claimant is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is a three-
step inquiry.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular rating for that service-connected 
disability is inadequate.  There must be a comparison between 
the level of severity and symptomatology of the service-
connected disability with the established criteria found in 
the Rating Schedule for the disability.  If the criteria 
reasonably describe the veteran's disability level and 
symptomatology, then the veteran's disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).





In this case, comparing the veteran's disability level and 
symptomatology to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedular rating is, therefore, adequate, and no 
referral for an extraschedular rating is required.


ORDER

An initial rating higher than 20 percent for 
spondylolisthesis at L5-S1 is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


